Citation Nr: 0815862	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  99-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of an injury to the left forearm and elbow with tendonitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
1999, November 2003, and February 2007, the Board remanded 
for further development. 


FINDING OF FACT

The veteran's residuals of an injury to the left forearm and 
elbow with tendonitis have not been manifested by nonunion in 
the lower half of the ulna. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of an injury to the left forearm and elbow with 
tendonitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 
4.45, 4.69, 4.71, 4.71a, Diagnostic Code (DC) 5003, 5205, 
5206, 5207, 5208, 5209, 5210, 5211, 5212, 5213. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2001, July 2001, September 
2002, September 2004, and February 2007 the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  In February 2007, the RO also notified the 
veteran of the process by which disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006). 


According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In March 2001, July 2001, September 2002, and September 2004, 
VA sent letters to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide, or ask VA to obtain for the 
claim for increased rating for his left elbow and forearm 
disability.  

The Board notes that the veteran was not specifically 
informed to submit lay evidence demonstrating a worsening or 
increased in severity of his disability or medical and lay 
evidence demonstrating the effect that worsening has on his 
employment and daily life.  The Board finds that no prejudice 
resulted, however, because the veteran was told to submit any 
evidence in his possession pertaining to his claim and to 
inform VA of any source with information so VA could assist 
in obtaining evidence for him.  Additionally, the veteran and 
his friend submitted statements discussing the veteran's 
disability and the effect it had on his employment and daily 
life.  

The specific rating criteria for evaluating the elbow and 
forearm and how (based on what symptomatology) each rating 
percentage is assigned were provided to the veteran in the 
February 1999 Statement of the Case and September 2007 
Supplemental Statement of the Case.  Although the veteran was 
not sent an independent letter providing notice of this 
information, the records indicate that no prejudice 
resulted.  The veteran was able to effectively participate 
extensively in the appeals process and the veteran had ample 
time to submit evidence.  Statements submitted by the veteran 
demonstrated his knowledge of the requirements necessary for 
a higher rating for his disability.  Thus, the evidence 
indicates that the veteran was fully aware of what was 
necessary to substantiate this claim for an increased 
rating. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  VA has attempted on three separate occasions to 
obtain records from the Department of Labor, however, has not 
received anything to date.  The Board finds that additional 
efforts to obtain these records would be futile, and as such, 
the Board finds that VA has fulfilled its duty to assist in 
obtaining such records.  All other identified and available 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claim on several 
occasions.  Thus, the duties to notify and assist have been 
met.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 Vet 
App 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.

The veteran's left forearm disability has been rated 10 
percent disabling under the criteria of 38 C.F.R. § 4.71a, DC 
5299-5211.  The veteran's specific disability is not listed 
on the Rating Schedule, and the RO assigned DC 5299 pursuant 
to 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded first 
the numbers of the most closely related body part and "99."  
See 38 C.F.R. § 4.20.  The RO determined that the most 
closely analogous diagnostic code is 38 C.F.R. § 4.71a, DC 
5211, impairment of the ulna.

Under DC 5211, impairment of the ulna, a rating of 10 percent 
is warranted where there is malunion of the ulna with bad 
alignment.  38 C.F.R. § 4.71a, DC 5211.  A rating of 20 
percent is warranted where there is nonunion of the ulna in 
the lower half.  Id.  A 30 percent evaluation is warranted 
for nonunion in the upper half with false movement without 
loss of bone substance or deformity for the major extremity, 
while a 20 percent evaluation is warranted for the minor 
extremity.  Id.

The veteran is left handed.  In rating his service-connected 
disability, the Board needs to look, when applicable, at the 
ratings provided for the major upper extremity.  38 C.F.R. § 
4.69.

A November 1997 VA examination report noted hypesthesias over 
the left antecubital fossa on the medial aspect of the left 
elbow joint and no atrophy.  Sensory examination was intact 
to both pinprick and light touch in the left upper extremity, 
grip strength on the left was 4.5 out of 5, and interosseus 
muscle strength on the left and right was 45 and symmetrical.  
The veteran had decreased two and three point pincher grasp 
which involved the median nerve.  X-rays of the left forearm 
and arm exhibited normal anatomy.  

On VA examination in January 2001, the veteran complained of 
severe constant pain from the left shoulder to the thumb and 
involving all the fingers of the left hand.  He also had 
weakness in the wrist and numbness in the entire left hand 
and fingers with a needle sensation on the left ulnar 
forearm.  

Another VA examination report dated in January 2001 noted 
that the veteran presented wearing a volar wrist splint on 
the left.  On examination, the left arm showed no visible 
atrophy and no fasciculations; there were two one inch round, 
smooth, soft tissue masses present on the mid ulnar dorsal 
aspect of the forearm which became more prominent with 
contracture of the forearm flexor muscles.  There was no 
redness or induration; there was some mild tenderness on 
palpation of these masses.  Deep tendon reflexes of the upper 
extremities were symmetrical and normal.  Pinprick and dull 
discrimination testing was done with an inconsistent finding 
and no definite dermatomal or peripheral nerve finding.  
Muscle strength testing showed decreased grip strength of all 
the fingers of the left hand.  His strength was decreased and 
seemed to be smooth without giving way.  On testing the 
strength of elbow flexor and extensor, there was mild to 
moderate weakness (but there was giving way during testing 
and validity of the strength testing was questionable).   

On VA examination in March 2007, the veteran's left upper 
extremity showed symmetrical musculature compared to the 
right.  There were no fasciculations and no atrophy, and 
muscle mass appearance was symmetrical. With complete 
extension of both elbows, the veteran had 13 degrees of 
valgus angulation bilaterally.  He had tenderness on 
palpation directly over the medial epicondylar area; strength 
testing of the left upper extremity compared to the right 
showed symmetrical strength except adduction of the left 
forearm displayed some mild weakness secondary to pain.  The 
examiner noted diagnoses of degenerative joint disease of the 
left elbow and chronic medial epicondylar tendonitis.    

Various private and VA treatment records throughout the 
claims folder noted the veteran's complaints of and treatment 
for left elbow and forearm pain.  They also noted decreased 
grip strength in the left upper extremity.  

Turning to the applicable criteria, the Board finds that none 
of the evidence has shown that the veteran has nonunion in 
the lower half of the ulna to warrant a rating in excess of 
10 percent.  38 C.F.R. § 4.71a, DC 5211.  

The Board has considered whether a higher rating is warranted 
under other diagnostic codes pertinent to the veteran's left 
forearm and elbow disability.  For rating purposes, normal 
range of elbow motion is 145 degrees of flexion and zero 
degrees of extension.  Normal forearm pronation is from zero 
to 80 degrees and normal forearm supination is from zero to 
85 degrees.  38 C.F.R. § 4.71, Plate I.

Under DC 5206, a 20 percent rating is warranted when forearm 
flexion is limited to 90 degrees.  38 C.F.R. § 4.71a, DC 
5206.  The November 1997 VA examination noted full range of 
motion in the left elbow, the January 2001 VA examination 
report noted left elbow flexion to 105 to 125 degrees of 
flexion (on passive range of motion when the veteran was 
distracted, there was marked increase in flexion of the 
elbow), and the March 2007 VA examination noted flexion to 
117 degrees.  Accordingly, a higher rating for forearm 
flexion is not available.  

A 20 percent rating is warranted under DC 5207, when 
limitation of extension of the forearm is limited to 75 
degrees, a 20 percent rating is appropriate if either upper 
extremity is involved.  38 C.F.R. § 4.71a, DC 5207.  As noted 
above, the veteran demonstrated had full range of motion of 
the left elbow in November 1997 and extension was to 0 
degrees in March 2007.  Thus, a rating in excess of 10 
percent is not met under limitation of extension. 

Additionally based on the evidence cited herein, the veteran 
does not meet the criteria for a 20 percent evaluation under 
DC 5208 which allows for a 20 percent rating where flexion of 
the forearm is limited to 100 degrees and extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.

A rating under DC 5205 for elbow ankylosis is not warranted 
either.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure." Lewis v. 
Derwinski, 3 Vet. App. 259 (1992) (citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)).  As the veteran has 
demonstrated significant range of motion, an evaluation for 
elbow ankylosis is not warranted. 

Likewise, higher ratings under DCs 5209, 5210, and 5212 are 
not available as the veteran has not demonstrated joint 
fracture with marked cubitus varus or cubitus valgus 
deformity with ununited fracture of the head of the radius, 
nonunion of the radius and ulna with flail false joint, or 
nonunion in the upper half of the radius.  38 C.F.R. § 4.71a, 
DC 5209, 5210, 5212.  

The Board has considered whether the veteran is entitled to a 
higher rating under DC 5213, which contemplates a 20 percent 
disability evaluation when pronation is lost beyond the 
middle or last quarter of the arc and the hand does not 
approach full pronation.  However, the veteran is not 
entitled to a higher rating under DC 5213 as the January 2001 
VA examiner noted 0 to 47 degrees of supination and 0 to 49 
degrees of pronation (on passive range of motion when the 
veteran was distracted, there was marked increased in 
supination and pronation) and the March 2007 VA examiner 
noted 58 degrees of supination and 90 degrees of pronation.  

Degenerative arthritis established by X-ray findings are 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm or satisfactory evidence of painful motion.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, an evaluation of 10 percent is applied for each major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation will be assigned where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups and when this includes occasional incapacitating 
exacerbations a 20 percent evaluation is warranted.  

In this case, the March 2007 VA examination report noted 
degenerative joint disease of the left elbow.  However, as 
the veteran is already in receipt of a 10 percent rating and 
there is only one major joint involved, a higher rating is 
not warranted under DC 5003.  See 38 C.F.R. § 4.45, 38 C.F.R. 
§ 4.71a, DC 5003. 

Under Diagnostic Code 5307 (muscle group VII), a 40 percent 
evaluation (for a major extremity) contemplates a severe 
disability, while a 30 percent evaluation contemplates a 
moderately severe disability, a 10 percent evaluation 
contemplates a moderate disability, and a 0 percent 
evaluation contemplates slight disability.  38 C.F.R. § 4.73 
(2007).  

Under Diagnostic Code 8516, a maximum 60 percent evaluation 
is warranted for complete paralysis in the major extremity, 
and a 50 percent evaluation is warranted for the minor 
extremity, characterized as the "griffin claw" deformity, due 
to flexor contraction of the ring and little fingers, very 
marked atrophy in the dorsal interspace and the thenar and 
hypothenar eminences; the loss of extension of the ring and 
little fingers, the inability to spread the fingers (or 
reverse), the inability to adduct the thumb; flexion of the 
wrist weakened.  If paralysis is incomplete, a 10 percent 
evaluation applies for mild residuals in either extremity; a 
30 percent evaluation for moderate residuals in the major 
extremity (20 percent if minor); and a 40 percent evaluation 
for severe residuals in the major extremity (30 percent if 
minor).  38 C.F.R. § 4.124a, Diagnostic Code 8516 (2007).

The veteran is left-handed (according to the November 1997 VA 
examination report).  The veteran has not exhibited 
consistent neurological deficit in the left upper extremity 
to warrant a finding of even slight paralysis.  
Electrodiagnostic testing has revealed findings within normal 
limits.  Carpal tunnel syndrome has been diagnosed, but 
rating action specifically denied service connection for 
carpal tunnel syndrome.  Neurological deficit has not been 
associated with his service-connected disability.  Decreased 
grip strength has been exhibited and moderate weakness of 
elbow flexor and extensor noted, but giving way during 
testing undermined the validity of strength testing in 2001 
and strength testing in 2007 revealed mostly normal findings, 
with the exception of mild weakness on adduction of the left 
forearm.  No atrophy was exhibited and moderate muscle 
disability was not exhibited.  

The Board has also considered whether an additional rating 
should be given for functional loss due to pain under 38 
C.F.R. § 4.40 (including pain on use or during flare-ups) and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  It is 
necessary to consider these regulatory provisions in the case 
of disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Here, the November 1997 VA examiner noted that there was no 
evidence of loss of range of motion, weakness, movement, 
excess fatigability, or incoordination.  Subsequently, the 
March 2007 VA examiner noted that he did not observe pain on 
range of motion testing and there was no additional 
limitation of range of motion after repetitive motion.  There 
were no additional functional losses to the veteran's left 
forearm and elbow due to weakened movement, excess 
fatigability, incoordination, and pain.  The examiner could 
not determine range of motion during flare-ups with 
speculation.  In any case, there is no evidence that an 
increased rating due to functional loss is warranted.  

Furthermore, the veteran has not been hospitalized for his 
disability.  The record shows that the veteran worked as 
welder but has since left that employment due to on the job 
re-injury of his disability.  Recently, an October 2007 
letter, M.O. Davis, III, M.D. noted that the veteran would be 
able to reenter the work force and recommended he avoid 
certain physical movements.  In any case, the  existing 
schedular rating is already based upon the average impairment 
of earning capacity, and is intended to be considered from 
the point of view of the veteran working or seeking work.  A 
referral for consideration of an extraschedular rating is not 
warranted.  38 C.F.R. § 3.321 (b)(1).

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet App 505 (2007), the Board has considered whether a staged 
rating is appropriate.  However, in the present case, the 
veteran's symptoms remained constant throughout the course of 
the period on appeal and as such staged ratings are not 
warranted.  

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

A rating in excess of 10 percent for residuals of an injury 
to the left forearm and elbow with tendonitis is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


